     Case 3:19-cv-00336-M Document 99 Filed 04/21/20              Page 1 of 5 PageID 4426



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MERGE OFFICE INTERIORS, INC.,                    §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §           Civil Action No. 3:19-cv-00336-M
                                                 §
ALFA ADHESIVES, INC.,                            §
                                                 §
        Defendant.                               §
                                                 §
                                                 §

               MEMORANDUM OPINION AND ORDER GRANTING
        PLAINTIFF’S MOTION TO ALTER CONFIDENTIALITY DESIGNATION
                       AND UNSEAL COURT RECORDS

        Before the Court is Plaintiff’s Motion to Alter Confidentiality Designation and Unseal

Court Records (the “Motion”). (ECF No. 86). For the following reasons, the Motion is

GRANTED.

I.      Factual and Procedural Background

        Plaintiff, Merge Office Interiors, Inc., manufactures office furniture. Defendant, Alfa

Adhesives, Inc., makes glue used in textile-covered furniture panels. This case concerns the

allegation that Plaintiff’s furniture panels were discolored by Defendant’s glue.

        On August 23, 2019, Plaintiff moved for sanctions against Defendant for allegedly

producing fabricated documents in discovery, namely copies of altered customer communication

records. (ECF No. 38). At a December 18, 2019, hearing on the sanctions motion, Defendant’s

CEO, Darren Gilmore, testified that the alterations stemmed from searches he ran on a duplicate

“test database” that he created to test the efficacy of searches on Defendant’s actual customer

communication database. (See ECF Nos. 72, 75 at 24, 31, 38–40). Gilmore stated that
  Case 3:19-cv-00336-M Document 99 Filed 04/21/20                 Page 2 of 5 PageID 4427



Defendant had a variety of templates in its customer relationship management system to

facilitate more efficient communication with its customers, and that he used some of those

templates to search the test database. (See ECF Nos. 72, 75 at 19–20, 85–86, 106–109).

       On December 23, 2019, this Court ordered Defendant to produce all templates in its

customer relationship management system, and to conduct a full search of its databases for

certain terms. (ECF No. 65). In response, Defendant then filed templates, as well as a statement

on its position that the templates were consistent with Gilmore’s testimony. (ECF Nos. 71, 82).

Defendant also claims it produced the results of Gilmore’s database search, one set of which

contained 188,086 documents (the “Production”). In claimed compliance with the Agreed

Protective Order in this case, Defendant marked each document as “Confidential Attorney Eyes

Only Information,” purportedly due to the volume of the Production and the costs associated

with implementing redactions of allegedly confidential information, as permitted by the Court,

but apparently not made by Defendant. (ECF Nos. 18, 93 at 1).

       On February 18, 2020, Plaintiff filed two sealed documents: its Response to Defendant’s

Statement Regarding Templates Evidence (the “Response”) (ECF No. 84), and a corresponding

Appendix (the “Appendix”) (ECF No. 85). Plaintiff requested that Defendant remove the

confidentiality designations of Appendix Exhibits A, B, and D, which reflect Defendant’s

alleged conversations with its customers, including Plaintiff. (ECF Nos. 86 at 1, 3 (noting

timeline in the Certificate of Conference), 93 at 2). Defendant declined. (ECF Nos. 86 at 2, 93

at 4–5).

       On February 20, 2020, Plaintiff filed its Motion to unseal Exhibits A, B, and D (ECF

Nos. 85-1, 85-2, 85-4), and its Response (ECF No. 84).




                                                2
  Case 3:19-cv-00336-M Document 99 Filed 04/21/20                    Page 3 of 5 PageID 4428



           Plaintiff alleges that neither the Response nor Exhibits A, B, and D contain any

confidential information, because Exhibit A has already been used in this litigation without a

confidentiality designation, and because Exhibits B and D are the redacted versions of those in

the Production. Plaintiff also alleges that the Response does not include any confidential

information. Defendant has not disputed these allegations.

II.        Legal Standard

           Federal Rule of Civil Procedure 26(c) permits courts to enter protective orders. Good

faith compliance with protective orders is essential. Lunareye, Inc. v. Gordon Howard Assocs.,

Inc., 78 F. Supp. 3d 671, 676 (E.D. Tex. 2015). Nevertheless, courts retain broad discretion to

determine the enforcement of a protective order. Chisom v. Jindal, 890 F. Supp. 2d 696, 711

(E.D. La. 2012); see also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978); SEC v.

Van Waeyenberghe, 990 F.3d 845, 848 (5th Cir. 1993).

III.       Analysis

           Defendant argues that Plaintiff’s Motion should be denied because Plaintiff allegedly did

not comply with the terms of the Agreed Protective Order. The Agreed Protective Order states,

in part:

            “Any receiving party disagreeing with a designation may request in writing
            that the producing party change the designation. The producing party will then
            have ten (10) business days after receipt of a challenge notice to advise the
            receiving party whether or not it will change the designation. If the parties are
            unable to reach agreement after the expiration of this ten (10) business day
            time-frame, and after the conference required under Local Rule 7.1(a), the
            receiving party may at any time thereafter seek an order to alter the
            confidential status of the designated information.”

(ECF No. 18 ¶ 5) (emphasis added).




                                                    3
  Case 3:19-cv-00336-M Document 99 Filed 04/21/20                   Page 4 of 5 PageID 4429



       On February 18, 2020, Plaintiff challenged Defendant’s designations, and filed its

Response and Appendix with the Court. (ECF Nos. 84, 85, 86 at 3). Two days later, Plaintiff

filed its Motion.

       Plaintiff argues that the Agreed Protective Order merely permits the producing party ten

days to consider a challenge to a designation, and that Defendant’s immediate denial of its

request to alter the designations allowed Plaintiff to file its Motion without waiting the full ten

days. The Court finds that the Agreed Protective Order requires a party to wait ten days after

challenging a designation before seeking an order from the Court. Nevertheless, Plaintiff states

that it believed it was complying with the Agreed Protective Order by filing the Motion right

away, because the Agreed Protective Order requires parties to “not unreasonably file under seal

pleadings, motions, or other papers that do not qualify for protection . . . .” (ECF No. 18 ¶ 13).

The Court finds that Plaintiff acted in good faith when filing its Motion and that the Defendant

was in no way harmed by the timing. Defendant acknowledges that its position on the

designations would not have changed had Plaintiff waited ten days before filing the Motion.

       The Agreed Protective Order states that the “Confidential Attorney Eyes Only

Information” designation is warranted when a “document is comprised of information that the

producing party deems especially sensitive.” (ECF No. 18 ¶ 2). Here, the producing party,

Defendant, has not disputed Plaintiff’s allegation that neither the Response nor Exhibits A, B,

and D contain any confidential information. Thus, the Court finds that the Response and

Exhibits A, B, and D do not qualify for the “Confidential Attorney Eyes Only Information”

designation under the Agreed Protective Order.

       Thus, Plaintiff’s Motion to Alter Confidentiality Designation and Unseal Court Records

is GRANTED. The “Confidential Attorney Eyes Only Information” designations on Exhibits A,



                                                  4
  Case 3:19-cv-00336-M Document 99 Filed 04/21/20               Page 5 of 5 PageID 4430



B, and D (ECF Nos. 85-1, 85-2, 85-4) are altered to be non-confidential. The Clerk of Court

shall unseal the Response (ECF No. 84) and Exhibits A, B, and D (ECF Nos. 85-1, 85-2, 85-4).

       SO ORDERED.

       April 21, 2020.


                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE




                                               5
